Citation Nr: 1125427	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  10-48 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to a disability rating higher than 10 percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and an anxiety/depression disorder.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from July 2006 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  

In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) are not 40 decibels or greater for either of the Veteran's ears, auditory thresholds for at least three of these frequencies are not 26 decibels or greater for either of the Veteran's ears, and speech recognition scores using the Maryland CNC test are not less than less than 100 percent for either of the Veteran's ears.  

2.  The Veteran's degenerative disc disease of the lumbar spine results in forward flexion limited to 45 degrees, but not less, does not result in ankylosis, and has not resulted in any incapacitating episodes.  

3.  The Veteran's degenerative disc disease of the lumbar spine results in mild, but no more than mild, incomplete paralysis of only the right sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).  

2.  The criteria for a 20 percent disability rating, but no higher, have been met for orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.71a Diagnostic Code5243 (2010).

3.  The criteria for a 10 percent disability rating, but no higher, have been met for neurologic manifestations of the Veteran's degenerative disc disease of the lumbar spine.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.21, 4.123, 4.123, 4.124a Diagnostic Code 8621 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In order to satisfy the first requirement for service connection, the claimed disability must be shown at some time during the pendency of the claim and appeal.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  All evidence of record shows that this requirement is not met in the instant case.  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 decibels or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In February 2010 the Veteran underwent a compensation and pension (C&P) examination of his hearing.  Audiometric testing revealed puretone thresholds in the right ear of 10 dB, 15 dB, 5 dB, 5 dB, and 10 dB at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  As to the left ear, puretone thresholds at the same frequencies were 15 dB, 20 dB, 15 dB, 15 dB, and 30 dB, respectively.  Maryland CNC speech recognition scores were 100 percent for each ear.  

Service treatment records include results of September 2009 audiology testing.  Audiometric testing revealed puretone thresholds in the right ear of 10 dB, 15 dB,   -5 dB, 0 dB, and 15 dB at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz. As to the left ear, puretone thresholds at the same frequencies were 5 dB, 25 dB, 15 dB, 15 dB, and 35 dB, respectively.  There were no speech recognition scores.  

This evidence demonstrates that the Veteran does not have a hearing loss disability in either ear, as such is defined by regulation because all of the auditory thresholds at the frequencies of interest are less than 40 dB, neither ear had auditory thresholds of 26 dB or greater at three of the frequencies of interest, and neither ear had speech recognition scores of less than 100 percent.  Although the Veteran reports that he has a hearing loss, his reports do not show that any deficiency in hearing that he experiences meets the regulatory definition of a hearing loss disability.  

As the preponderance of evidence shows that he has not had a "hearing loss" disability (for VA purposes) at any time since he filed his claim, the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased rating

VA received the Veteran's claim from which this appeal arises in January 2010.  In his May 2010 notice of disagreement, the Veteran contended that a higher rating was warranted for his service-connected degenerative disc disease of the lumbar spine because he suffers from pain, tenderness, and limited motion, his back fatigues easily, and, as a result, he is unable to perform day to day activities.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

This appeal arises from the decision in which service connection was granted and an initial disability rating was assigned.  In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Disabilities of the spine are rated under the under the General Rating Formula for Diseases and Injuries of the Spine (General Formula) found at 38 C.F.R. § 4.71a.  Intervertebral disc syndrome can, alternately, be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes" also found at § 4.71a.  

The General Formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates) stiffness, or aching in the area affected by residuals of injury or disease.

The General Formula provides that an evaluation of 10 percent rating is warranted for:  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour, or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent rating is warranted for: Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine is assigned a 50 percent rating.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id at Note (5).  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion for the cervical spine is 340 degrees, and the normal combined range of motion for the thoracolumbar spine is 240 degrees.  Id. at Note (2).  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes a 60 percent evaluation is assigned where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  A 40 percent rating is assigned where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 20 percent rating is assigned where there are incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.

Note (1) states that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R.  § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995). Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  However, once the maximum rating available is assigned for such disability, § 4.40 and § 4.45 are not for application.  Id.  

Service treatment records document that the Veteran's low back pain eventually led to his separation from active service.  There are diagnoses of lumbar radiculopathy and bulging disc at L5-S1 on the right, for example, in December 2009.  

Service treatment records include a Medical Evaluation Board (MEB) consultation from September 2009.  This documents that the Veteran reported symptoms radiating pain down the right lower extremity.  He also reported a numb and tingling sensation over the bottom of his right foot and his lateral right thigh.  He denied bowel, bladder, and genito-urinary symptoms and denied symptoms of sexual dysfunction.  He observed no significant weakness of the lower extremities.  Physical examination revealed no deformity or bruising but he did exhibit restricted range of motion with diffuse point tenderness over the paraspinous muscles but with no spinous tenderness, spasm, or trigger points noted.  The only range of motion measurement listed in degrees in those September 2009 notes is that he had extension to 10 degrees.  Straight leg raising was negative.  Strength in the lower extremities was 5 out of 5 and symmetrical.  

Neurological examination in September 2009 showed slightly diminished sensation in the upper lateral aspect of the right thigh and over the bottom of the right foot with sharp, dull, soft touch remaining intake.  The remainder of the sensory exam was intact to pinprick/soft touch and pressure equal bilaterally in the extremities.  Deep tendon reflexes were 2 plus and equal symmetrically.  In another section, the clinician stated that the Veteran had hypo/hyperesthesia in the right anterolateral thigh and the bottom of the right foot of intermittent intensity.  He was assessed as suffering from lumbar radiculopathy at the time.  

Also during service, for example in February 2009, the Veteran reported increased pain with flexion and extension, but more so with flexion.  

Documentation of Physical Evaluation Board (PEB) proceedings is also of record, dated in January 2010.  This document provides more or less the same information as the treatment records, but adds that the Veteran had forward flexion of 45 degrees and a combined range of motion of 185 degrees.  It also summarizes that a may 2009 MRI showed medial right lateral disc prolapsed in segment L5-S1.  

In February 2010 he underwent a compensation and pension (C&P) examination of his back.  Subjective reports included that he had constant pain and occasional radiculopathy on the outside of his leg down to his right foot.  

Objectively, posture and gait were found to be normal; he had no kyphosis, lordosis, or scoliosis, and straight leg raising was normal bilaterally.  Muscle strength was generally 5 out of 5; deep tendon reflexes were equal bilaterally.  He had normal coordination and was able to walk on heels and toes without difficulty.  As to sensory examination, he had normal proprioception and was normal to light touch.  

Range of motion of the thoracolumbar spine showed forward flexion from 0 to 80 degrees, extension from 0 to 25 degrees, and 0 to 30 degrees of lateral extension and rotation in each direction.  Here, the examiner noted that three repetitions were performed to evaluate the Veteran for the DeLuca factors.  He included in the tabular report a column labeled DeLuca and it is from that column that the Board has obtained the listed range of motion measurements.  

Of note is that the Board finds the February 2009 C&P examination to be adequate for rating purposes.  The examiner addressed the symptoms and manifestations of the Veteran's degenerative disc disease of the lumbar spine, he appears to have relied on sufficient facts and data.  He clearly considered the DeLuca factors as he listed range of motion measurements both with consideration of DeLuca and without consideration of DeLuca and he noted that several repetitions were performed so as to evaluate the Veteran's disability under those factors.  

After weighing the relevant evidence, the Board finds that the Veteran's degenerative disc disease of the lumbar spine approximates the criteria for a 20 percent disability rating under the General Formula and approximates the criteria for a separate 10 percent rating for partial incomplete paralysis of the right sciatic nerve.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, complete paralysis of the sciatic nerve, where the foot dangles or drops, there is no active movement possible of muscles below the knee, flexion of the knee is weakened or lost, an 80 percent rating is assigned.  Where there is severe incomplete paralysis of the sciatic nerve a 40 percent rating is assigned.  Id.  Where there is moderate incomplete paralysis of the sciatic nerve a 20 percent rating is assigned.  Id.  Where there is mild incomplete paralysis of the sciatic nerve a 10 percent rating is assigned.  Id.  

Here the Veteran has always been found to have normal strength, and normal reflexes of both lower extremities.  He has always been negative for straight leg raising.  He has, however, reported numbness and tingling of his left lower extremity on the lateral portion of his thigh and the bottom of his left foot, was found to have slightly diminished sensation in the upper lateral aspect of the right thigh and over the bottom of the right foot, has been diagnosed with radiculopathy, been found by a clinician to have hypo/hyperesthesia in the right anterolateral thigh and the bottom of the right foot of intermittent intensity.  Given the reported severity of his radiculopathy and the fact that other than the one finding of slightly diminished sensation of the upper lateral aspect of the right thigh and over the bottom of the right foot his sensory examinations have been normal, the Board finds that his degenerative disc disease results in mild incomplete paralysis of the left sciatic nerve but does not approximate moderate incomplete paralysis of the left sciatic nerve.  As his radiculopathy has always only been of the right side, there is no basis for assigning a rating for neurological manifestations on the left side.  

As to the rating for orthopedic manifestations, the Board notes that although the Veteran's forward flexion was measured as from 0 to 80 degrees during the February 2010 C&P examination, just one month earlier, in the PEB report, it was noted that his forward flexion was 45 degrees, or alternately was between 30 and 60 degrees.  As between the two reports, the Board must resolve reasonable doubt in favor of the Veteran and base its decision on the more favorable evidence.  Hence, the criteria for a 20 percent rating under the General Formula is approximated.  

His degenerative disc disease of the lumbar spine however does not result in disability that approximates the criteria for a higher rating under the General Formula.  He has never been found to have motion so limited as to approach only 30 degrees of forward flexion and has never been found to have ankylosis.  

There is no evidence showing that the Veteran's degenerative disc disease has resulted in an incapacitating episode, as defined by VA regulation.  Hence, his degenerative disc disease of the lumbar spine does not approximate the criteria for a rating under the Formula of Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

Nor does the Board find referral for extraschedular consideration to be warranted.  The rating criteria contemplates both the disability level and symptomatology associated with his degenerative disc disease of the lumbar spine.  He has reported pain, easy fatigability, and limited motion as well as some neurological symptoms of his right lower extremity.  The General Formula addresses limitation of motion more severe than that experienced by the Veteran.  Pain and fatigue are addressed by 38 C.F.R. § 4.40.  Neurological symptoms more severe than those suffered by the Veteran are contemplated by the criteria found at 38 C.F.R. § 4.124a.  For these reasons the Board finds that the first step of Thun is not met and therefore declines to remand this matter for referral for extraschedular consideration.  

In summary, the evidence is at least in equipoise as to a showing that a 20 percent rating is warranted for orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine and a 10 percent rating is warranted for neurologic manifestations of this condition.  To that extent the appeal is granted.  However, the preponderance of the evidence is against assigning higher ratings, additional ratings, or referring the matter for extraschedular consideration and there is no reasonable doubt to be resolved in this regard.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of a notice provided the Veteran in January 2010 that fully addressed all required notice elements and was provided prior to the initial RO decision in this matter.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and provided the Veteran with adequate VA examinations with regard to his low back disability and his claimed hearing loss.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for hearing loss is denied.  

A 20 percent disability rating is granted for orthopedic manifestations of the Veteran's degenerative disc disease of the lumbar spine, subject to the laws and regulations governing the payment of monetary benefits.

A separate 10 percent disability rating is granted for mild incomplete paralysis of the right sciatic nerve, subject to the subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In a November 2010 rating decision the RO denied the Veteran's claim of entitlement to service connection for PTSD to include anxiety and depression.  In April 2011, the RO received a written notice of disagreement with that determination.  A review of the claims file and the Veterans Appeals Control and Locator System (VACOLS) fails to show that a statement of the case has been issued or the appeal has otherwise been resolved.  On remand, the RO must therefore issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with an appropriate statement of the case in response to his notice of disagreement with the November 2010 denial of service connection for PTSD to include anxiety and depression.  This issue will not be before the Board unless it is appealed to the Board with a timely substantive appeal.   

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


